IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-75,888



                      EX PARTE ANTHONY R. BROWN, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 21206A IN THE 86TH DISTRICT COURT
                          FROM KAUFMAN COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to life imprisonment. The Fifth Court of Appeals affirmed his conviction. Brown v. State,

No. 05-04-00872-CR (Tex. App. – Dallas, March 30, 2005, no pet.).

       Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to inform him of his right to file a pro se petition for discretionary review.

       Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that appellate counsel failed to inform Applicant

of his right to file a pro se petition for discretionary review. The trial court recommends that relief

be granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that

Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review of the

judgment of the Fifth Court of Appeals in Cause No. 05-04-00872-CR that affirmed his conviction

in Case No. 21206A from the 86th Judicial District Court of Kaufman County. Applicant shall file

his petition for discretionary review with the Fifth Court of Appeals within 30 days of the date on

which this Court’s mandate issues.



Delivered:     April 9, 2008
Do not publish